DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAITO (2018/0373347).	In regards to claim 1, NAITO teaches an input device comprising: a touch input part configured to receive an input of a touch operation by an operator (See; Figs. 1, 2 and p[0025] for touch pad 14); a rotation input part disposed around the touch input part in plan view and configured to receive an input of a rotation operation by the operator (See; Figs. 1, 2 and p[0025]-p[0026] for dial 13 which may be turned / rotated); and a controller (See; Fig. 3 for operation information output part 20 containing various controllers including touch operation determination part 24) configured to disable the input of the touch operation on the touch input part in response to the input of the rotation operation of the rotation input part being performed (See; p[0052], p[0056] “an erroneous operation due to an erroneous touch of the user on the touch pad 14 during an operation of the lever 12 or the dial 13 can be prevented because the touch operation determination part 24 nullifies the operation of the touch pad 14 while the lever 12 or the dial 13 is operated.”).	In regards to claim 2, NAITO teaches wherein the controller enables the input of the touch operation on the touch input part in response to the input of the rotation operation of the rotation input part being stopped (See; Fig. 9 and p[0052]-p[0053] where the touch operation determination part 24 stands by while the dial 13 is being operated and when the dial 13 is not operated (NO in step S401) the touch operation determination part 24 confirms whether the touch operation is performed (YES in step S402)).	In regards to claim 3, NAITO teaches wherein the rotation input part includes a rotation part configured to receive an input of the rotation operation, and a rotation amount detecting unit configured to detect an amount of rotation of the rotation part, and wherein the rotation amount detecting unit has a detectable amount of rotation corresponding to a resolution, and receives the input of the rotation operation in a case where the input of the rotation operation is greater than or equal to N times the detectable amount of rotation, where N is an integer greater than or equal to 2 (See; Figs. 3, 7, p[0030], p[0048]-p[0049] and p[0062] for turning angle determination part 22 which determines the amount of rotation of the dial 13 via dial turn detector 17. NAITO appears to show that any detected rotation will be recorded as long as it exceeds a threshold time, thus in the case when a rotation operation is greater than two times the detectable amount of rotation, the input will be received. Note: the claims do not state that input is only received when the rotation operation is greater than or equal to N times the detectable amount of rotation).	In regards to claim 4, NAITO teaches wherein the controller is configured to prevent from disabling the input of the touch operation on the touch input part when the amount of rotation detected by the rotation amount detecting unit is less than M times the detectable amount of rotation, where M is an integer greater than or equal to 1 and less than or equal to N (See; Figs. 3, 7, 9, p[0030], p[0048]-p[0049] and p[0062] for turning angle determination part 22 which determines the amount of rotation of the dial 13 via dial turn detector 17. NAITO appears to show that any detected rotation will be recorded as long as it exceeds a threshold time. Thus in the scenario where M = 1,  the claim is stating that touch prevention will be disabled when the rotation detected is less than the detectable amount of rotation, i.e. when rotation is not detected. Thus when there is no detected rotation (M=1), touch input will not be ignored. See; Fig. 9 NO in S401 would allow touch input to be detected in S402). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAITO (2018/0373347) in view of Miyata et al (2008/0190752) (herein “Miyata”).	In regards to claim 5, NAITO fails to explicitly teach wherein the rotation part includes a click mechanism in a rotation direction, and a click interval at which the click mechanism provides a clicking sensation is L times the detectable amount of rotation, where L is an integer greater than or equal to N.	However, Miyata teaches wherein the rotation part (See; Fig. 3 for operating switch 7 as a rotatable dial knob 10) includes a click mechanism in a rotation direction (See; Fig. 3 and p[0049]-p[0053] for a multi-stage detent mechanism 11 capable of changing a click feeling of the dial knob 10), and a click interval at which the click mechanism provides a clicking sensation is L times the detectable amount of rotation, where L is an integer greater than or equal to N (See; p[0049]-p[0053] where the click mechanism may be set to various states to generate more or less clicking feeling as the dial knob is rotated. Since the dial can be set to various clicking sensations based on the amount of rotation it would be obvious to include L times the detectable amount as a click setting for small clicks (many click feelings)).	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify NAITO to include a click mechanism such as in Miyata to give the user haptic feedback when rotating the dial, making the user more aware of how much the knob is being rotated when in use. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627